Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 30, 2015

                                      No. 04-15-00462-CV

                                     Joshua Chubasco LIRA,
                                            Appellant

                                                 v.

                                    Evangeline S. SAMUDIO,
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-07757
                                Laura Salinas, Judge Presiding


                                         ORDER
       The trial court signed a judgment in this cause on March 18, 2015. Because a motion for
new trial was filed, the clerk’s record was due on July 16, 2015. See TEX. R. APP. P. 35.1(a). On
July 24, 2015, the Bexar County District Clerk filed a notification of late record and requested an
extension of time to file the clerk’s record until September 3, 2015, for an extension of forty-nine
days.
         The district clerk’s request is GRANTED IN PART. The clerk’s record must be filed
with this court by August 17, 2015. See id. R. 35.3(c) (limiting an extension in a regular appeal
to thirty days).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court